Electronically Filed
                                                     Supreme Court
                                                     SCPW-11-0000741
                                                     20-JAN-2012
                                                     11:56 AM



                       NO. SCPW-11-0000741


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                MICHAEL J. MATSUKAWA, Petitioner,


                               vs.


      STATE OF HAWAI'I 2011 REAPPORTIONMENT COMMISSION; and

      SCOTT NAGO, CHIEF ELECTION OFFICER, STATE OF HAWAI'I,

                           Respondents.



                       ORIGINAL PROCEEDING


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of respondents 2011 Reapportionment

Commission and Chief Election Officer's motion for

reconsideration and/or clarification of the January 4, 2012 order

and the January 6, 2012 opinion granting the petition for a writ

of mandamus, the papers in support and the record, it appears

that the lack of complete information about the non-permanent

status and location of Hawaii's non-residents is no basis for

disregarding the express mandate of the Hawai'i Constitution,

article IV, section 4, that only permanent residents be counted

in the population base for the purpose of reapportionment of the
state legislature.


           It further appears that the January 6, 2012 opinion


discussed and disposed of the sole issue presented in


petitioner's petition as to whether the inclusion of non­

permanent residents in the population base for the 2011 Final


Reapportionment Plan constituted an error in the Reapportionment


Plan.   How the Commission identifies the non-permanent resident


population for apportionment under article IV, section 4 and


whether the Commission must follow the procedures set forth in


HRS § 25-2 in preparing and filing a new reapportionment plan


were not issues in petitioner's mandamus proceeding.


           It finally appears that the January 6, 2012 opinion 


advises the Commission that apportionment under article IV,


section 6 requires the Commission to "make an honest and good


faith effort to construct districts as nearly of equal population


as is practicable. . . . [M]athematical exactness or precision


[is not a] constitutional requirement."   Accordingly,


           IT IS HEREBY ORDERED that the motion for


reconsideration and/or clarification is denied.


           DATED: Honolulu, Hawai'i, January 20, 2012.

                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Simeon R. Acoba, Jr.


                               /s/ James E. Duffy, Jr.


                               /s/ Sabrina S. McKenna




                                 2